Per Curiam.
After the Department opinion in this case was filed (ante p. 375, 282 P. (2d) 271), a petition for rehearing was presented and granted. Thereafter, the cause was argued En Banc, but before a decision was announced by the court the parties filed herein a stipulation reciting that the parties hereto have composed and settled their differences and have agreed that the appeal pending in this court shall be dismissed.
Accordingly, the appeal in this cause has been dismissed by order of this court filed prior to the filing of this opinion.
In so disposing of this cause, we do not wish to be understood as either approving or disapproving the Department opinion heretofore filed.